DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 19 is objected to because of the following informalities:  Claim 19, line 3; delete “a decision unit configured to” at the beginning of the line.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 5, 7-10, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US2017/0220895) (hereafter Matsushita) in view of Di Venuto Dayer et al. (US 2012/0243797) (hereafter Di).
 	Regarding claims 1, 10 and 19, Matsushita discloses an individual identification device comprising: a memory including program instructions; and a processor coupled to the memory, wherein the processor is configured to execute the program (see, paragraphs [0101]-[0103]) instructions to: for each partial area, as per claim 19 (see, paragraphs [0101]-[0103]). But, Matsushita does not explicitly disclose a degree of effectiveness related to the score and calculates score based on degree of effectiveness. However, in same field of endeavor, Di teaches in paragraphs [0218]-[0228] [0221] Before calculating the SNR of a given signal, it may also be useful to adapt the cross-correlation image, for instance by: [0222] Replacing values below the mean by the mean [0223] Replacing values below the mean by 0 [0224] Mirroring values below the mean on the mean axis [0225] In certain cases these manipulations increase overall system performance and decrease sensitivity to parasite signals. [0226] yet another metric consists in consists in computing the ratio between cross-correlation peaks.  In the most simple implementation we consider the values Φ (x1, y1) and Φ(x2, y2) corresponding respectively to the maximum correlation value over (x, y) cross-correlation image and the second maximum correlation value.  The fundamental concept behind this approach is that: [0227] for a noisy cross-correlation, thus corresponding to a negative correlation (therefore no match between cross-correlated images), we will have a first peak Φ(x1, y1) and a second peak Φ(x2, y2) of similar value.  [0228] for a positive cross-correlation, there will be a significant difference between those values. [0228] SNR = 20 * log (Φ (x 1, y 1) /Φ (x 2, y 2)) Equation 13. Here, the SNR is calculated which is ratio between the peak values and determines the noisy cross-correlation or positive cross-correlation which is degree of effectiveness. And similarity is determined based on such cross-
 	Regarding claims 5 and 14, Matsushita further discloses the individual identification device further comprising a judgment unit wherein the processor is further configured to judge a result of collation between the registered image and the collated image based on the calculated score (see, Fig. 9, S904, the judging number of search result images with degree of similarity that is threshold value or greater and based on threshold value or more, the acquire difference area and update the difference area information which is judge a result of the collation and further judging at the S912). 
	Regarding claims 7 and 16, the combined teachings further discloses the individual identification device wherein in decision of the degree of effectiveness: the decision unit is configured to generate a plurality of image pairs each obtained by capturing mutually different objects to be registered are generated and, for each of the generated image pairs, calculate a first correlation value between image components of corresponding partial areas is calculated, generate a plurality of image pairs each obtained by capturing same objects to be registered are generated and, for each of the generated image pairs, calculate a second correlation value between image components of corresponding partial areas is calculated; and decide the degree of effectiveness of each partial area is decided based on the first correlation value and the second correlation value (paragraphs [0218]-[0228] [0221] Before calculating the SNR of a given signal, it may also be useful to adapt the cross-correlation image, for instance by: [0222] Replacing values below the mean by the mean [0223] Replacing values below the mean by 0 [0224] Mirroring values below the mean on 
 	Regarding claims 8 and 17, the combined teachings further discloses the individual identification device, wherein in decision of the degree of effectiveness, the decision unit is configured to decide the degree of effectiveness of each partial area is decided based on a ratio of the second correlation value to the first correlation value (see, Di paragraphs [0218]-[0228], paragraph [0221] Before calculating the SNR of a given signal, it may also be useful to adapt the cross-correlation image, for instance by: [0222] Replacing values below the mean by the mean [0223] Replacing values below the mean by 0 [0224] Mirroring values below the mean on the mean axis [0225] In certain cases these manipulations increase overall system performance and decrease sensitivity to parasite signals. [0226] yet another metric consists in consists in computing the ratio between cross-correlation peaks.  In the most simple implementation we consider the values Φ (x1, y1) and Φ(x2, y2) corresponding respectively to the maximum correlation value over (x, y) cross-correlation image and the second maximum correlation value.  The fundamental concept behind 
 	Regarding claims 9 and 18, the combined teachings further discloses the individual identification device wherein in decision of the degree of effectiveness, the decision unit is configured to, based on whether or not the partial area contains an image component common to a plurality of registered images obtained by capturing a plurality of objects to be registered produced on a same production line, decide the degree of effectiveness corresponding to the production line on a one-to-one basis is decided (Di, paragraph [0021], The randomness of this microstructure, from one product to the other is used to identify uniquely each product.  The identification is performed by a match between the acquired image and a set of previously recorded images of the microstructure of all the products of a given production line, [0033], A search unit 206 compares an image feature amount of the query image serving as a search source with an image feature amount of an image that has been already registered (a registered image) to search for a similar Image.  If there is a plurality of search results each having a predetermined degree of similarity or higher, a difference area estimation unit 207 compares the plurality of search results to estimate an area that has a difference (a difference area).  A difference area comparison unit 208 compares the query image with a difference area of the search result images).

s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US2017/020895) (hereafter Matsushita) in view of Di Venuto Dayer et al. (US 2012/0243797) (hereafter Di) and further in view of Kim et al. (US 2018/0129861) (hereafter Kim).
 	Regarding claims 2 and 11, the combined teachings do not disclose the individual identification device wherein the registered image and the collated image are frequency spectrum images obtained by executing frequency transformation, log-polar coordinate transformation, and frequency transformation in this order on images obtained by capturing the object to be registered and the object to be collated, respectively. However, in same field of endeavor, Kim teaches in Fig. 9, the FFT, 911 , LPT, 921 and FFT, 931 to the input image and FFT, 912, LPT, 922 and FFT, 932 in this order are applied to determined phase correlation values, see paragraphs [0104]-[0106], [0104] In operations 921 and 922, the fingerprint enrollment apparatus respectively applies a log-polar transform (LPT) to the FFT image of the input fingerprint image and the FFT image of the enrolled fingerprint image, and coverts the coordinate system of the frequency-domain information of each of the FFT images to a polar coordinate system.  An image obtained through the LPT and the converting is simply referred to as an LPT image.  [0105] For example, the LPT may be performed on a magnitude of each pixel in the FFT image obtained by the FFT.  The polar coordinate system may represent information using a radius, an angle, or a combination thereof.  [0106] In operations 931 and 932, the fingerprint enrollment apparatus respectively applies an FFT to each of the LPT image of the input fingerprint image and the LPT image of the enrolled fingerprint image.  In operation 940, the fingerprint enrollment apparatus performs a phase correlation between the images to which the FFT is applied, and generates rotation information between the input fingerprint image and the enrolled fingerprint image.  As a result of performing the phase correlation, a peak is detected, and a location of the detected peak may indicate the rotation information between the input fingerprint image and the enrolled fingerprint image. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the 

 6.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US2017/020895) (hereafter Matsushita) in view of Di Venuto Dayer et al. (US 2012/0243797) (hereafter Di) and further in view of Gupta et al. (US 2018/0293739) (hereafter Gupta).
 	Regarding claims 6 and 15, the combined teachings further disclose the individual identification device further comprising a threshold value decision unit wherein: the processor is further configured to decide a judgment threshold value for comparison with the score; and   wherein in decision of the judgment threshold value, the threshold value decision unit generates, for each of the registered images, a collated image approximate to the registered image is generated, uses the calculation unit to calculate a first score representing a similarity between the collated image and the registered image and a second score representing a similarity between the collated image and another of the registered images are calculated (see, Di, paragraphs [0218]-[0228]) paragraph [0221] Before calculating the SNR of a given signal, it may also be useful to adapt the cross-correlation image, for instance by: [0222] Replacing values below the mean by the mean [0223] Replacing values below the mean by 0 [0224] Mirroring values below the mean on the mean axis [0225] In certain cases these manipulations increase overall system performance and decrease sensitivity to parasite signals. [0226] yet another metric consists in consists in computing the ratio between cross-correlation peaks.  In the simplest implementation we consider the values .phi. (X1, y1) and .phi. (X2, y2) corresponding respectively to the maximum correlation value over (x, y) cross-correlation image and the second maximum correlation value.  The fundamental concept behind this approach is that: [0227] for a noisy cross-correlation, thus corresponding to a negative . 

Allowable Subject Matter
7.	Claims 3, 4, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/4/2021